Citation Nr: 1422492	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for hairy cell leukemia, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his brother, and his daughter



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Veteran presented testimony at a May 2011 RO hearing by a Decision Review Officer and an October 2012 Board hearing by the undersigned Veterans Law Judge.  Transcripts of those hearings are associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for additional development.  At his October 2012 Board hearing, the Veteran testified that he has been in receipt of disability benefits from the Social Security Administration (SSA) since 1999.  However, the record does not include his SSA records.  The Veteran reported during the Board hearing that he started seeking treatment for his right ankle disability in 1999.  He also stated that he was diagnosed with a brain tumor in 1999, which required regular blood tests.  As the Veteran's SSA records are potentially relevant to his claims on appeal, a request for his Social Security records, including the copy of the SSA decision, if any, as well as all medical records that were used as the basis for that decision, should be made before a decision on the merits of the Veteran's claims can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's Social Security disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request that he provide the names, addresses, and dates of treatment of all providers of medical treatment for the disabilities at issue since service.  Attempt to obtain all identified records, not already of record.  Authorization necessary for release of any such records to VA must be obtained from the Veteran.  The Veteran and his representative must be notified of any unsuccessful attempt to obtain identified records.  

3.  After the above development is completed, readjudicate the claims.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



